[Cite as Little Turtle Civic Assn., Inc. v. Columbus, 2021-Ohio-4655.]




LITTLE TURTLE CIVIC ASSOCIATION, Case No. 2021-00370PQ
INC.
                                 Judge Patrick E. Sheeran
     Requester
                                 JUDGMENT ENTRY
     v.

CITY OF COLUMBUS (CITY COUNCIL,
AND DEPT OF PUBLIC SERVICE)

        Respondent



        {¶1} On November 30, 2021, a Special Master issued a Report and
Recommendation in this public-records case.                    The Special Master recommends (1)
denying, as moot, Requester’s claim for production of records, and (2) assessing costs
equally between the parties.
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of November 30, 2021.
The Court adopts the Report and Recommendation.                          Court costs are assessed to
Requester
Case No. 2021-00370PQ                     -2-                    JUDGMENT ENTRY



and Respondent equally. The Clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                          PATRICK E. SHEERAN
                                          Judge

Filed December 15, 2021
Sent to S.C. Reporter 1/21/22